Citation Nr: 1719918	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  08-05 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).   


REPRESENTATION

The Veteran represented by:     Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 1969 to January 1972.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Oakland, California.  
In December 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.
The case was previously before the Board in May 2014 and March 2015, upon which the Board remanded the issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, for further development.  This development has since been undertaken, and a review of the claims file reveals that the Board adjudication can now proceed.
This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 


FINDINGS OF FACT
1.  Post-service medical and behavioral evidence tend to corroborate the Veteran's in-service stressor of personal assault.
2.  The medical evidence of record finds in favor of a relationship between the in-service personal assault and the Veteran's current diagnoses of PTSD and major depression.

CONCLUSIONS OF LAW

1. PTSD was incurred as a result of the Veteran's in-service stressor of personal assault.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).
2. Major depression was incurred as a result of the Veteran's in-service stressor of personal assault.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims service connection for an acquired psychiatric disability, to include PTSD, to include as due to military personal assault.    
In this decision, the Board grants entitlement to service connection for PTSD and major depression, which represents a complete grant of the benefit sought on appeal.  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.
Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 3.303.  In order for a disorder to be service connected, there must be evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Specifically, service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).
At the outset, the Board is mindful that Veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims.  Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61132 (Oct. 16, 2000) ("Many incidents of in-service personal assault are not officially reported, and Veterans may find it difficult to produce evidence to prove the occurrence of this type of stressor.")   
Where a claimant's claimed stressor is unrelated to combat, the claimant's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  As a layperson, however, the Veteran is competent to report his experienced symptoms but not to make the complex determination as to the etiology of his psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).     
Accordingly, the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).
The Veteran initially sought treatment for a psychiatric disability in 2005, following the advice of his daughter, and continued such treatment until 2008.  The Veteran specifically identified three in-service stressors, two of which were related to his own fellow soldiers.  The first stressor, identified as having occurred in early to mid-October 1969, related to the Veteran being strangled, by a fellow soldier, with a bootlace around the neck during which he was unable to breathe and which instantly resulted in a headache, nausea, and blood shot eyes.  As a result, the Veteran identified that this incident resulted in constant flashbacks, nightmares, hypervigilance, anxiety, and fearfulness.  The second stressor, identified as having occurred in December 1969, related to the Veteran being dragged from his bunk following a leg injury and being slammed to the floor.  The Veteran also identified that his fellow serviceman then began to "pulverize" his face with his fist.  The Veteran stated that, following the assault, he feared for his life, was terrified, felt hopeless and helpless, and later sustained nightmares.  The third stressor, identified as having occurred in February 1970, included a report of being brutally attacked by four Koreans during  a failed sting operation in which the Veteran alleged to have been assaulted and "repeatedly stabbed" with "life threatening stab wounds to the neck, head, face, and arms."  The Veteran stated that, as a result, he feared for his life; was terrified; felt helpless; and later sustained nightmares, intrusive thoughts, and anxiety.  
The Veteran maintains that he reported the first stressor incident, but that a noncommissioned officer determined that due to the short duration of the attack, the Veteran's limited injuries, and the location, that the assault was most likely a prank that had gone too far.  The Veteran also maintains that he reported the second stressor incident, but identified that his fellow serviceman was not reprimanded due to "racial issues" as reported by the Veteran in the December 2013 hearing.  Lastly, the Veteran maintains that after the attack in Korea, he was initially stabilized and cared for, but subsequently took care of his wounds on his own.  As a result of the assaults, the Veteran stated that while he did not seek counseling, he instead sought a transfer to another investigative division within the United States Army.  The Veteran reported that his sergeant declined the request because the Veteran's tour of duty was too short.  
Turning to the evidence of record, a February 2008 treatment note, provided by the Veteran's Readjustment Counseling Therapist, K.A., includes mention that the Veteran was under a constant threat of death by those whose corruption was the focus of his anti-drug efforts.  The therapist identified that as a result of the personal assaults, the Veteran endured intense irritability, flashbacks, and hypervigilance, among many other symptoms.  The therapist also identified that the Veteran's relationships continued to suffer as a result of his trauma and residual symptoms.
A treatment note dated in November 2008 was provided by another Readjustment Counseling Therapist, B.D.  In the note, the therapist stated that the Veteran's service as a military policeman, further substantiated by his Military Occupational Specialty (MOS), coincided with the peak of racial violence, drug use, and a decline of discipline in the United States Armed Forces during the turbulent late Vietnam era.  The therapist stated that the Veteran suffered numerous deadly, violent physical assaults on his person and opined that the Veteran's psychiatric disorders were a direct result of his military experience. 
In the Board's May 2014 Remand, the Board requested the Veteran's complete service personnel records and also directed that the Veteran's claims file be submitted to another mental health professional.  The Board specifically requested an opinion as to the nature and etiology of any current acquired psychiatric disability; a determination as to whether a personal assault occurred; and, if so, a procurement as to a nexus opinion.   
Per the Board's May 2014 Remand directives, the Veteran's complete service personnel records were obtained and the Veteran's claims file was submitted to a mental health professional for evaluation.  The Veteran was examined in July 2014 by a VA licensed clinical psychologist, Dr. M.Z.  The resulting examination report found it at least as likely as not that the Veteran suffered from both PTSD and Major Depression.  The examiner determined that assaults had occurred in service and the examiner determined that the diagnoses were causally related to the in-service assaults.  The diagnoses were made pursuant to the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  The Board then remanded the claim for further development.   
In the Board's March 2015 Remand, the Board requested an addendum opinion and instructed the examiner to identify any behavioral changes that constituted evidence of an occurrence of any of the personal assaults described by the Veteran.  Examples of behavioral changes that may constitute credible evidence of a stressor include a request for a transfer to another assignment, deterioration in work performance, substance abuse, unexplained economic or social behavior changes, or episodes of depression, panic attacks, or anxiety without an identifiable cause.  See 38 C.F.R. § 3.304(f)(5) (2016).  The Board also again requested that the examiner opine as to whether any of the claimed in-service personal assaults occurred and indicate whether the opinion was based on history furnished by the Veteran in subsequent personal statements that the examiner finds credible or based on objective evidence contemporaneous to service.  
The VA examiner, Dr. M.Z., who conducted the initial VA examination in July 2014, provided an addendum dated in July 2016.  In the addendum, she first identified that it was at least as likely as not that the claimed in-service personal assault occurred.  She determined that the Veteran provided a detailed nature of the reported stressors, including the names and photographs of the individuals associated with some of the assaults which the Veteran obtained from a yearbook.  The names on the photographs match the names that the Veteran identified; the Board finds this to be further corroborating evidence.  Additionally, the examiner noted that because the Veteran stated that he reported the assaults to a senior noncommissioned officer and sustained nightmares, it further suggested the likelihood of the occurrence.  
Furthermore, the examiner stated that while the pre-induction report of medical history and report of medical examination dated in May 1968 suggested no mental symptoms at that time, the Veteran has experienced common symptoms and behavioral changes later in life that are often seen in individuals with significant traumatic stressors.  The examiner opined that there was evidence in the claims file of action or behavioral changes which indicated that it was at least as likely as not that any claimed in-service personal assault occurred.  Specifically, the examiner noted that the nightmares with flashbacks, insomnia, changes in behavior involving the people and reaction towards people after discharge are reflected in the Veteran's statements and post-service medical records dated 2005-2008.  The examiner concluded that these treatment records are objective evidence that suggest the likely occurrence of the three reported in-service stressors.  Additionally, the examiner determined that the Veteran's statements, during the duration of treatment, were credible.  Specifically, the therapist concluded, after treating the Veteran for nearly one year, that it was her medical opinion that the Veteran's accounting of the events was a truthful description of his experience based on the minute details in which the events were recounted, over time, without rote.  
Lastly, the examiner again opined that it was at least as likely as not that the Veteran currently suffers from PTSD or from another acquired psychiatric disability that was causally related to any corroborated in-service personal assault.  By way of rationale, the examiner identified that prior to the assault, the Veteran was outgoing, he did not have problems with nightmares, intrusive thoughts, or anxiety in groups or crowds, and he had several other related symptoms.
Based on a careful review of the evidence, the Board finds that the Veteran experienced an in-service personal assault that caused his current diagnoses of PTSD and major depression.
Initially, the Board finds that the Veteran has current diagnoses of PTSD and major depression based on DSM criteria.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").
Although the Veteran's STRs do not document any reported assault allegations, the Board finds sufficient corroborating evidence that the Veteran's reported in-service stressors due to personal assaults occurred.  The current PTSD regulation relating to personal assault reflects VA's judgment that unreported personal assaults occur frequently in the military.  The record does not include any contemporaneous corroborating evidence, such as police reports or medical examinations; however, the Veteran provided explanations as to why he believed that his assaults were not escalated or perhaps documented.  The Board has also considered the Veteran's contentions of a behavioral change that he requested a transfer to another investigative division.  During the December 2013 hearing, the Veteran also said that although his request to be transferred to another investigative division was denied, he was instead granted a new job within the military due to his close relationship with his sergeant.  The Board further notes that the fact that mental health professionals treating the Veteran post-service accepted that the stressors occurred can be considered corroborating evidence.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011); Patton v. West, 12 Vet. App. 272, 282 (1999).  As such, the Board finds that there is sufficient evidence in the record to establish that the Veteran experienced personal assaults during service.
With regard to the nexus opinions of record, there is no contradictory opinion of record as to a nexus.  The July 2014 VA examiner linked the Veteran's acquired psychiatric disabilities to undocumented personal assaults sustained while in service.  Therefore, all three elements of 38 C.F.R. § 3.304(f) have been met, and service connection on a direct basis for PTSD and major depression as due to an in-service personal assault is warranted.
(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD and major depression is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


